DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The present invention is directed to an apparatus and method for providing transmission and reception of downlink control information necessary for correct operation of a decoder.

The Prior Art of record, and in particular Mallik et al, (US 20160226643 A1, hereafter referred to as Mallik), teaches An apparatus, comprising: one or more processing elements configured to: transmit first downlink control information (DCI) in a physical downlink control channel (PDCCH) corresponding to a downlink packet transmission (Figures 8-9; and, paragraphs [0068]-[0069] and [0106]-[0112] on pages 6 and 9-10 in Mallik clearly suggests one or more processing elements 905 in a Base Station 105-d configured to: transmit first downlink control information DCI in a physical downlink control channel PDCCH corresponding to a downlink packet transmission); and, transmit the downlink packet transmission associated with the first DCI in a set of resources indicated by the first DCI, wherein the packet transmission comprises: a number of code blocks, wherein the number of code blocks in a transport block is greater than or equal to one; and a number of code block groups, wherein the number of code blocks per code block group is greater than or equal to one (Paragraphs [0044]-[0046] on page 3 of Mallik clearly suggests that the one or more processing elements is configured to: transmit the downlink packet transmission/Transport Block Data associated with the first DCI in a set of resources indicated by the first DCI, wherein the packet transmission/Transport Block Data comprises: a number of code blocks, which are sub-segments of a transport block, wherein the number of code blocks in a transport block is greater than or equal to one; and a number of code block groups/Clusters, wherein the number of code blocks per code block group/cluster is greater than or equal to one).

The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “An apparatus, comprising: one or more processing elements configured to: receive first downlink control information (DCI) in a physical downlink control channel (PDCCH) corresponding to a downlink packet transmission; receive the downlink packet transmission associated with the first DCI in a set of resources indicated by the first DCI, wherein the packet transmission comprises: a number of code blocks, wherein the number of code blocks in a transport block is greater than or equal to one; and a number of code block groups, wherein the number of code blocks per code block group is greater than or equal to one; and attempt decoding of the packet transmission based on the first DCI, wherein the first DCI includes: a field indicating which code block groups are transmitted; and soft buffer handling information that indicates whether to flush previously-determined soft bits that correspond to one or more code block groups” as taught by claim 1. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 1.

The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “An apparatus, comprising: one or more processing elements configured to: transmit first downlink control information (DCI) in a physical downlink control channel (PDCCH) corresponding to a downlink packet transmission; transmit the downlink packet transmission associated with the first DCI in a set of resources indicated by the first DCI, wherein the packet transmission comprises: a number of code blocks, wherein the number of code blocks in a transport block is greater than or equal to one; and a number of code block groups, wherein the number of code blocks per code block group is greater than or equal to one; and wherein the first DCI includes: a field indicating which code block groups are transmitted; and soft buffer handling information that indicates whether to flush previously-determined soft bits that correspond to one or more code block groups” as taught by claim 12. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 12.

The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations comprising: receiving first downlink control information (DCI) in a physical downlink control channel (PDCCH) corresponding to a downlink packet transmission; receiving the downlink packet transmission associated with the first DCI in a set of resources indicated by the first DCI, wherein the packet transmission comprises: a number of code blocks, wherein the number of code blocks in a transport block is greater than or equal to one; and a number of code block groups, wherein the number of code blocks per code block group is greater than or equal to one; and attempting to decode the packet transmission based on the first DCI, wherein the first DCI includes: a field indicating which code block groups are transmitted; and soft buffer handling information that indicates whether to flush previously-determined soft bits that correspond to one or more code block groups” as taught by claim 18. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 18.

Claims 2-11, 13-17 and 19-20 depend from respective independent claims 1, 12 and 18; hence, are allowable since claims 2-11, 13-17 and 19-20 inherit all the limitations of the respective independent claims from which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Arts
US 20160226643 A1 is directed to a wireless communication system for code block cluster level hybrid automatic repeat request whereby a transport block is segmented into code blocks and code blocks are grouped into code block clusters for transmission; and, is a very good teaching reference.
US 20130010964 A1 is directed to control channel implementation for a single PDCCH in a wireless communication system including user equipment; and, is a good teaching reference.
US 20100034139 A1 is directed to schedule an assignment for a wireless communication system; and, is a good teaching reference for downlink control information (DCI); and, in particular, teaches DCI formatting indicating that user equipment may flush soft buffers and reinitialize the soft buffers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112